EX. 99.28(h)(1)(ix) Amendment to Amended and Restated Administration Agreement Between JNL Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Trust and the Administrator entered into an Amended and Restated Administration Agreement effective as of July 1, 2013, as amended September 5, 2013 and September 16, 2013 (“Agreement”), whereby the Administrator agreed to perform certain administrative services to several separate series of shares (each a “Fund”) of the Trust, as listed on Schedule A of the Agreement. Whereas, the following fund merger, fund name change, new funds, and new Cayman Islands Company have been approved by the Board of Trustees of the Trust: Fund Merger - JNL/M&G Global Basics Fund being merged into the JNL/Oppenheimer Global Growth Fund Fund Name Change - JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund New Funds - JNL/AllianceBernstein Dynamic Asset Allocation Fund - JNL/MMRS Growth Fund - JNL/MMRS Moderate Fund - JNL/MMRS Conservative Fund - JNL/Scout Unconstrained Bond Fund - JNL/S&P Mid 3 Fund - JNL Investment Committee - Global Strategic Moderate with Alts Fund; - JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - JNL Investment Committee - Strategic Moderate Fund; and - JNL Investment Committee - Strategic Moderately Aggressive Fund. New Cayman Islands Company JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. Whereas, pursuant to the fund merger, fund name change, and new funds outlined herein-above, the parties have agreed to amend Schedule A and Schedule B of the Agreement to: - remove the JNL/M&G Global Basics Fund; - change the JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund - add the JNL/AllianceBernstein Dynamic Asset Allocation Fund; - add the JNL/MMRS Growth Fund; - add the JNL/MMRS Moderate Fund; - add the JNL/MMRS Conservative Fund; - add the JNL/Scout Unconstrained Bond Fund; - add the JNL/S&P Mid 3 Fund; - add the JNL Investment Committee - Global Strategic Moderate with Alts Fund; - add the JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - add the JNL Investment Committee - Strategic Moderate Fund; and - add the JNL Investment Committee - Strategic Moderately Aggressive Fund. Whereas, pursuant to the new Cayman Islands Company outlined herein-above, the parties have agreed to amend Schedule C of the Agreement to: - add the JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 28, 2014, attached hereto. 3. Schedule C to the Agreement is hereby deleted and replaced in its entirety with Schedule C dated April 28, 2014, attached hereto. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of January 27, 2014, effective as of April 28, 2014. JNL Series Trust Jackson National Asset Management, LLC By: /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Name: Kristen K. Leeman Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO Schedule A Dated April 28, 2014 Funds JNL/American Funds Balanced Allocation Fund JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth Allocation Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/AllianceBernstein Dynamic Asset Allocation Fund JNL/AQR Managed Futures Strategy Fund JNL/BlackRock Commodity Securities Strategy Fund JNL/BlackRock Global Allocation Fund JNL/BlackRock Large Cap Select Growth Fund JNL/Brookfield Global Infrastructure and MLP Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian Global Balanced Fund JNL/DFA U.S. Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Eastspring Investments China-India Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund A-1 Funds JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 65 Fund JNL/Invesco International Growth Fund JNL/Invesco Global Real Estate Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Mid Cap Value Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Mellon Capital Bond Index Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund JNL/Mellon Capital Global Alpha Fund JNL/Mellon Capital Index 5 Fund JNL/Mellon Capital International Index Fund JNL/Mellon Capital Pacific Rim 30 Fund A-2 Funds JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital 10 x 10 Fund JNL/Mellon Capital S&P 500 Index Fund JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Utilities Sector Fund JNL/MMRS Growth Fund JNL/MMRS Moderate Fund JNL/MMRS Conservative Fund JNL/Morgan Stanley Mid Cap Growth Fund JNL/Neuberger Berman Strategic Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Floating Rate Income Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/Scout Unconstrained Bond Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/WMC Balanced Fund JNL/WMC Money Market Fund JNL/WMC Value Fund A-3 Funds JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/S&P 4 Fund JNL/S&P Mid 3 Fund JNL Disciplined Moderate Fund JNL Disciplined Moderate Growth Fund JNL Disciplined Growth Fund JNL Investment Committee - Global Strategic Moderate with Alts Fund JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund JNL Investment Committee - Strategic Moderate Fund JNL Investment Committee - Strategic Moderately Aggressive Fund A-4 Schedule B Dated April 28, 2014 Class A & B Shares Funds Assets Fee JNL/American Funds Balanced Allocation Fund All Assets .15% JNL/American Funds Blue Chip Income and Growth Fund All Assets .15% JNL/American Funds Global Bond Fund All Assets .15% JNL/American Funds Global Small Capitalization Fund All Assets .15% JNL/American Funds Growth Allocation Fund All Assets .15% JNL/American Funds Growth-Income Fund All Assets .15% JNL/American Funds International Fund All Assets .15% JNL/American Funds New World Fund All Assets .15% JNL/AllianceBernstein Dynamic Asset Allocation Fund All Assets .15% JNL/AQR Managed Futures Strategy Fund All Assets .20% JNL/BlackRock Commodity Securities Strategy Fund All Assets .15% JNL/BlackRock Global Allocation Fund All Assets .15% JNL/BlackRock Large Cap Select Growth Fund All Assets .10% JNL/Brookfield Global Infrastructure and MLP Fund All Assets .15% JNL/Capital Guardian Global Diversified Research Fund All Assets .15% JNL/Capital Guardian Global Balanced Fund All Assets .15% JNL/DFA U.S. Core Equity Fund All Assets .10% JNL/Eagle SmallCap Equity Fund All Assets .10% JNL/Eastspring Investments Asia ex-Japan Fund All Assets .15% JNL/Eastspring Investments China-India Fund All Assets .20% JNL/Franklin Templeton Founding Strategy Fund All Assets .05% JNL/Franklin Templeton Global Growth Fund All Assets .15% JNL/Franklin Templeton Global Multisector Bond Fund All Assets .15% JNL/Franklin Templeton International Small Cap Growth Fund All Assets .15% JNL/Franklin Templeton Income Fund All Assets .10% B-1 Funds Assets Fee JNL/Franklin Templeton Mutual Shares Fund All Assets .10% JNL/Franklin Templeton Small Cap Value Fund All Assets .10% JNL/Goldman Sachs Core Plus Bond Fund All Assets .10% JNL/Goldman Sachs Emerging Markets Debt Fund All Assets .15% JNL/Goldman Sachs Mid Cap Value Fund All Assets .10% JNL/Goldman Sachs U.S. Equity Flex Fund All Assets .15% JNL Institutional Alt 20 Fund All Assets .05% JNL Institutional Alt 35 Fund All Assets .05% JNL Institutional Alt 50 Fund All Assets .05% JNL Institutional Alt 65 Fund All Assets .05% JNL/Invesco International Growth Fund All Assets .15% JNL/Invesco Global Real Estate Fund All Assets .15% JNL/Invesco Large Cap Growth Fund All Assets .10% JNL/Invesco Mid Cap Value Fund All Assets .10% JNL/Invesco Small Cap Growth Fund All Assets .10% JNL/Ivy Asset Strategy Fund All Assets .15% JNL/JPMorgan International Value Fund All Assets .15% JNL/JPMorgan U.S. Government & Quality Bond Fund All Assets .10% JNL/JPMorgan MidCap Growth Fund All Assets .10% JNL/Lazard Emerging Markets Fund All Assets .15% JNL/Mellon Capital Bond Index Fund All Assets .10% JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund All Assets .15% JNL/Mellon Capital Emerging Markets Index Fund All Assets .15% JNL/Mellon Capital European 30 Fund All Assets .20% JNL/Mellon Capital Global Alpha Fund All Assets .15% JNL/Mellon Capital Index 5 Fund All Assets .05% JNL/Mellon Capital International Index Fund All Assets .15% JNL/Mellon Capital Pacific Rim 30 Fund All Assets .20% B-2 Funds Assets Fee JNL/Mellon Capital Small Cap Index Fund All Assets .10% JNL/Mellon Capital 10 x 10 Fund All Assets .05% JNL/Mellon Capital S&P 500 Index Fund All Assets .10% JNL/Mellon Capital S&P 400 MidCap Index Fund All Assets .10% JNL/Mellon Capital Utilities Sector Fund All Assets .15% JNL/MMRS Growth Fund All Assets .05% JNL/MMRS Moderate Fund All Assets .05% JNL/MMRS Conservative Fund All Assets .05% JNL/Morgan Stanley Mid Cap Growth Fund All Assets .15% JNL/Neuberger Berman Strategic Income Fund All Assets .15% JNL/Oppenheimer Global Growth Fund All Assets .15% JNL/PIMCO Real Return Fund All Assets .10% JNL/PIMCO Total Return Bond Fund All Assets .10% JNL/PPM America Floating Rate Income Fund All Assets .15% JNL/PPM America High Yield Bond Fund All Assets .10% JNL/PPM America Mid Cap Value Fund All Assets .10% JNL/PPM America Small Cap Value Fund All Assets .10% JNL/PPM America Value Equity Fund All Assets .10% JNL/Red Rocks Listed Private Equity Fund All Assets .15% JNL/Scout Unconstrained Bond Fund All Assets .15% JNL/T. Rowe Price Established Growth Fund All Assets .10% JNL/T. Rowe Price Mid-Cap Growth Fund All Assets .10% JNL/T. Rowe Price Short-Term Bond Fund All Assets .10% JNL/T. Rowe Price Value Fund All Assets .10% JNL/WMC Balanced Fund All Assets .10% JNL/WMC Money Market Fund All Assets .10% JNL/WMC Value Fund All Assets .10% JNL/S&P Managed Growth Fund All Assets .05% B-3 Funds Assets Fee JNL/S&P Managed Conservative Fund All Assets .05% JNL/S&P Managed Moderate Growth Fund All Assets .05% JNL/S&P Managed Moderate Fund All Assets .05% JNL/S&P Managed Aggressive Growth Fund All Assets .05% JNL/S&P Competitive Advantage Fund All Assets .10% JNL/S&P Dividend Income & Growth Fund All Assets .10% JNL/S&P Intrinsic Value Fund All Assets .10% JNL/S&P Total Yield Fund All Assets .10% JNL/S&P S&P 4 Fund All Assets .05% JNL/S&P S&P Mid 3 Fund All Assets .10% JNL Disciplined Moderate Fund All Assets .05% JNL Disciplined Moderate Growth Fund All Assets .05% JNL Disciplined Growth Fund All Assets .05% JNL Investment Committee - Global Strategic Moderate with Alts Fund All Assets .05% JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund All Assets .05% JNL Investment Committee - Strategic Moderate Fund All Assets .05% JNL Investment Committee - Strategic Moderately Aggressive Fund All Assets .05% B-4 Schedule C Dated April 28, 2014 (List of Adviser’s Administration Agreements with Funds’ Subsidiaries) Funds Subsidiaries* JNL/AllianceBernstein Dynamic Asset Allocation Fund JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. JNL/AQR Managed Futures Strategy Fund JNL/AQR Managed Futures Strategy Fund, Ltd. JNL/BlackRock Global Allocation Fund JNL/BlackRock Global Allocation Fund Ltd. JNL/BlackRock Commodity Securities Strategy Fund (formerly, JNL/BlackRock Commodity Securities Fund) JNL/BlackRock Commodity Securities Strategy Fund Ltd. JNL/Ivy Asset Strategy Fund JNL/Ivy Asset Strategy Fund Ltd. * The Administrator has entered into an Administration Agreement with each subsidiary which is wholly owned by the Fund listed opposite its name pursuant to which the subsidiary is obligated to pay an administration fee to the Administrator in the same amount as set forth in Schedule B for its parent Fund. C-1
